Citation Nr: 0830637	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-29 982	)	DATE
	)
MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to bilateral pes planus and plantar 
fasciitis.

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to bilateral pes planus and plantar 
fasciitis.

3.  Entitlement to service connection for a lumbar spine 
disorder, including arthritis, as secondary to bilateral pes 
planus and plantar fasciitis and/or left knee arthritis 
status post-total arthroplasty.

4.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006, March 2007, and May 2007 
rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Lincoln, Nebraska.

The issue of entitlement to service connection for a lumbar 
spine disorder, including arthritis, as secondary to pes 
planus and plantar fasciitis or left knee arthritis, status 
post-total arthroscopy, and entitlement to TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence demonstrates 
that the veteran's right knee arthritis, status post-total 
arthroscopy, was not caused or aggravated by the veteran's 
service-connected bilateral pes planus with plantar 
fasciitis.

2.  The preponderance of the competent evidence demonstrates 
that the veteran's bilateral hip arthritis, tendinitis, and 
bursitis, were not caused or aggravated by the veteran's 
service-connected bilateral pes planus with plantar 
fasciitis.

3.  The veteran's bilateral hearing loss is productive of no 
more than Level III hearing acuity in the right ear and no 
more than Level XI hearing acuity in left ear, with a 
Maryland CNC speech recognition score of no less than 84 
percent in the right ear; a speech recognition score could 
not be obtained for the veteran's left ear.


CONCLUSIONS OF LAW

1.  A right knee disorder was not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  A bilateral hip disorder was not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A January 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in January 2006, March 2006, and May 2008 
partially satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
January 2006 letter advised the veteran what information and 
evidence was needed to substantiate his secondary service 
connection claims decided herein.  This letter also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that both March 2006 letters were sent to 
the veteran prior to the April 2006 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Turning to the veteran's claim for an increased rating for 
bilateral hearing loss, the Board notes that no VCAA notice 
was provided regarding elements (2) or (3).  However, the 
veteran submitted private audiological examination reports 
throughout this appeal.  He also notified VA of treatment at 
VA medical facilities.  Thus, the Board is satisfied that the 
veteran demonstrated actual knowledge regarding his and VA's 
responsibilities with respect to evidence needed to 
substantiate his claim.  
  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); 
rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, a May 2008 letter provided part (2), 
(3), and (4) notice.  Although no specific notice informed 
the veteran of the need to provide, or ask, the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect 
that worsening has on his employment and daily life, for the 
reasons discussed below, the Board finds that it may 
nevertheless proceed with a decision on this issue.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1) notice, the May 2008 letter notified 
the veteran that in rating a veteran's disability it 
considered the "nature and symptoms of the condition; 
[s]everity and duration; [impact of the condition and 
symptoms on employment and daily life."  Moreover, this 
letter advised the veteran that he might submit statements 
from employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witness how his disability symptoms affect him.  It 
is the Board's finding that the veteran could be reasonably 
expected to understand the need to provide evidence showing 
an increase in the severity of his disability as well as 
evidence regarding the impact of his hearing loss on his 
daily life and employment from these statements.  As such, 
the lack of specific notice of Vazquez VCAA element (1) is 
not prejudicial to the veteran.  See Sanders, supra.

Following the issuance of the May 2008 letter, the issue of 
entitlement to an increased rating for bilateral hearing loss 
was readjudicated and a May 2008 supplemental statement of 
the case was provided to the veteran.  Thus, any timing error 
in providing proper notice was harmless error.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file, as well as all relevant VA and non-VA treatment 
records.  The veteran has not identified any additional 
outstanding records that need to be obtained before 
proceeding with a determination on his appeal.  

The veteran was afforded VA examinations during this appeal 
for the specific purpose of evaluating the severity of all 
his service-connected disabilities, including bilateral 
hearing loss, and their occupational impact, as well as an 
examination as to the etiology of any current right knee 
disorder, bilateral hip disorder, and lumbar spine disorder.  
A review of the record reflects that these examinations are 
sufficient for rating and determination purposes.  Thus, 
there is no reason to remand for additional examinations.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Service Connection

The veteran asserts that he is entitled to service connection 
for a right knee disorder and a bilateral hip disorder as 
such disabilities are secondary to his service-connected 
bilateral pes planus and plantar fasciitis.  See Statement in 
Support of Claim received January 21, 2006.  

The regulatory provisions governing secondary service 
connection recently underwent amendment.  38 C.F.R. § 3.310 
(2007).  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Prior to 
this amendment, secondary service connection was warranted 
for a disability when the evidence demonstrates that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
veteran was not specifically notified of the change in the 
regulatory scheme.  However, such error is deemed 
nonprejudicial in the present case because the Board will 
apply the version most favorable to the veteran, which in the 
present case is the old version of 38 C.F.R. § 3.310 (and he 
was notified of this version).  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007); VAOPGCPREC 3-2000.  See also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.

As noted above, the veteran asserts that he is entitled to 
service connection for right knee arthritis and a bilateral 
hip disorder as such disabilities are the result of his 
service-connected bilateral pes planus and plantar fasciitis.  
Regarding these claimed disabilities, the Board notes that 
records are not entirely clear as to when the veteran was 
first diagnosed with a right knee disorder and a bilateral 
hip disorder.  However, as there is evidence that his 
bilateral pes planus with plantar fasciitis was diagnosed 
during active duty service, the issue of which 
disability(ies) manifested first is moot.  

In support of his right knee claim, the veteran submitted a 
private treatment report from his primary care physician.  
Treatment Report by Dr. Brown dated June 27, 2007.  In this 
report, Dr. Brown states that the veteran was diagnosed with 
right knee arthritis and underwent total knee arthroscopy for 
such disability; it was noted that his right knee was 
replaced prior to his left knee and that, therefore, it would 
be "difficult to link the two" or find that the left knee 
arthritis actually caused the right knee arthritis.  As for 
the issue of whether the veteran's bilateral pes planus and 
plantar fasciitis caused or aggravated his right knee 
disability, Dr. Brown provides no opinion.  Rather, she 
discusses the etiology of the veteran's nonservice-connected 
lumbar spine disability and whether bilateral knee arthritis 
and/or pes planus and plantar fasciitis could have 
"contributed" to the development of this disability.  

As for the veteran's hips, the competent medical evidence 
reflects that he has been diagnosed with bilateral hip 
arthritis.  See Central Nebraska Orthopedics Record dated 
December 26, 2005.  In support of his secondary service 
connection claim, the veteran submitted a private treatment 
report from a Dr. Lesiak.  See Treatment Report dated 
November 9, 2005.  Simply put, this private treatment report 
states that the veteran's "pes planus is responsible for his 
hip pain."  The Board finds this statement, without 
providing a diagnosis, explanation or objective findings, is 
too equivocal and lacking in specificity to support an 
affirmative decision on the merits.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  However, it is sufficient 
enough upon which to trigger VA's duty to assist the veteran 
in obtaining evidence regarding the etiology of his bilateral 
hip disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In February 2006, the veteran was sent for further 
evaluation; the examination report reflects that the claims 
file, including the November 2005 and June 2007 private 
treatment reports, was reviewed in conjunction with the 
examination.  Following a review of the claims file and an 
examination of the veteran, the examiner indicated that the 
veteran has right knee arthritis, status post-total 
arthroscopy and bilateral hip arthritis, tendinitis and 
bursitis.  However, an opinion as to the etiology of such 
disorders could not be provided without resorting to mere 
speculation.  In this regard, the examiner noted the lack of 
supporting evidence or explanation in the November 2005 
private opinion and the fact that advancing progression of 
disease with age can just as easily cause the veteran's 
current hip and right knee problems.  Thus, it was the 
examiner's opinion that is was "very likely" that the 
veteran's current right knee disability and hip arthritis, 
tendinitis, and bursitis would exist even if he did not 
suffer from bilateral pes planus and plantar fasciitis.  It 
would therefore be "mere speculation" to state that such 
service-connected disability caused or aggravated his right 
knee and bilateral hip disabilities.  

With respect to the veteran's claimed right knee disability, 
the Board is faced with a determination that no etiological 
opinion is possible with no contrary evidence.  As for the 
veteran's claimed bilateral hip disorder, there is a 
speculative and equivocal opinion lacking any probative value 
juxtaposed against a highly probative determination that an 
accurate etiological opinion is not possible.  Under these 
circumstances, the Board must deny the veteran's claims.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998 (while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality).  

The Board acknowledges the veteran's own lay statements that 
his right knee and bilateral hip disorder are the result of 
his service-connected bilateral foot disability.  However, 
such determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the absence of 
probative competent medical evidence demonstrating that the 
veteran's bilateral pes planus and plantar fasciitis either 
caused or aggravated his current right knee disorder and/or 
bilateral hip arthritis, bursitis, and tendinitis.  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a 
right knee disorder and a bilateral hip disorder as secondary 
to a service-connected disability, including bilateral pes 
planus and plantar fasciitis.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



II. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

As an initial matter, the Board observes that this appeal 
came about as a result of the veteran filing a claim for TDIU 
in December 2006.  It should be noted that any claim for TDIU 
is essentially a claim for higher disability ratings for all 
service-connected disabilities.  As a result of evaluating 
all of the veteran's service-connected disabilities, 
including hearing loss, the RO determined that a rating 
reduction was in order for the veteran's hearing loss, which 
was rated as 20 percent disabling at the time.  Thus, by RO 
rating decision dated March 2007, it was proposed that the 
disability rating for bilateral hearing loss be reduced to 10 
percent.  A May 2007 rating decision decreased the veteran's 
rating to 10 percent; the veteran subsequently filed a notice 
of disagreement with this action, asserting that his 20 
percent rating should be restored.  Eventually, by RO rating 
decision dated September 2007, the veteran's rating for 
hearing loss was restored to 20 percent effective the date of 
the reduction.  The veteran was notified that this action 
represented a "substantial grant" of the benefit sought on 
appeal and that if this decision satisfied his contentions 
that he might withdraw his appeal.  Instead, the veteran 
perfected his Substantive Appeal; thus, the issue for appeal 
is entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  See 38 C.F.R. § 4.85 (2007).  In evaluating hearing 
loss, disability ratings are derived by a mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).

Pertinent to this appeal period the record contains two 
audiograms, one private and one obtained by VA.  The VA 
audiogram, dated in January 2007, reports the veteran's pure 
tone thresholds:



HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
40
65
80
53
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and the left ear could not be 
tested.  Entering the veteran's right ear average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for the right ear is I.  See 38 C.F.R. § 4.85.  The veteran's 
left ear hearing clearly meets the criteria of "exceptional 
hearing patterns" under 38 C.F.R. § 4.86(a).  Thus, entering 
the average pure tone thresholds for the veteran's left ear 
into Table VIa results in the numeral XI being assigned to 
the veteran's left ear.  Entering the highest category 
designations for each ear into Table VII (XI and I) results 
in a 10 percent disability rating under Diagnostic Code 6100.

As noted above, the record also contains a private May 2007 
audiogram by Dr. Foss.  The examination report indicates that 
the veteran's average pure tone thresholds for 1000, 2000, 
3000, and 4000 Hertz is 58 decibels for the right ear; a 
Maryland CNC speech recognition score of 84 percent is also 
noted.  The results of the veteran's left ear indicate 
anacusis, or deafness.  The Board notes that it cannot 
discern from the chart format provided whether the veteran's 
right ear hearing loss meets the criteria for "exceptional 
hearing patterns."  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
Entering the veteran's right ear average pure tone threshold 
and speech recognition abilities into Table VI reveals the 
highest numeric designation of hearing impairment for the 
right ear is III.  See 38 C.F.R. § 4.85.  For purposes of 
rating the veteran's left ear, he will be assigned the 
highest numeric designation possible which is XI.  Entering 
these category designations for each ear into Table VII (XI 
and III) results in a 20 percent disability rating under 
Diagnostic Code 6100.

The record does not contain any additional audiological 
evaluation results appropriate to this appeal period.  
Therefore, the Board concludes that the veteran is not 
entitled to a disability rating in excess of the currently 
assigned 20 percent for the entire period of this appeal.  
The Board notes that it considered whether staged ratings are 
appropriate in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, it is clear from above that 
the competent evidence fails to show an increase in severity 
warranting a higher disability rating during this appeal.  
Thus, staged ratings are unnecessary.  

The Board acknowledges the veteran's statements that his 
bilateral hearing loss warrants an increased disability 
rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.85, Diagnostic Code 6100 with respect to determining the 
severity of his service-connected bilateral hearing loss 
disability.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu, supra. 

In sum, the Board finds that there is no audiological 
evidence of record to support a disability rating in excess 
of 20 percent throughout this appeal.  As the preponderance 
of the evidence is against the veteran's claim for increased 
disability ratings the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right knee disorder 
as secondary to pes planus and plantar fasciitis is denied.

Entitlement to service connection for a bilateral hip 
disorder as secondary to pes planus and plantar fasciitis is 
denied.

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling, is denied.




REMAND
I. Lumbar Spine Disability

The veteran initially filed a claim of entitlement to service 
connection for a lumbar spine disability, including 
arthritis, as secondary to bilateral pes planus and plantar 
fasciitis.  However, in July 2007, following an award of 
service connection for left knee arthritis, status post-total 
arthroscopy, the veteran amended his claim to include service 
connection for a lumbar spine disability, including 
arthritis, as secondary to his service-connected left knee 
disability.  See Statement in Support of Claim received July 
16, 2007.  

Recently the Court held that separate theories in support of 
a claim for a particular disability are to be adjudicated 
under one claim.  See Robinson v. Mansfield, 21 Vet. App. 
545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 
1346, 1349 (Fed. Cir. 2005).  As such, separate adjudication 
of the veteran's disabilities under a separate theory of 
entitlement (in this case, secondary to a left knee 
disability rather than a bilateral foot disability) is not 
warranted.  It appears that the veteran's latest theory of 
entitlement has not been adjudicated by the agency of 
original jurisdiction (AOJ).  Since the Board may not proceed 
until all theories of entitlement have been properly 
adjudicated, it is remanding this appeal to allow the AOJ to 
ensure that all notice and development necessitated by this 
latest theory of entitlement is completed prior to 
readjudicating the veteran's claim of entitlement to service 
connection for a lumbar spine disability, including 
arthritis.  

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2007).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16. 
 
The veteran is currently service-connected for left knee 
arthritis, status post-total arthroscopy (30 percent 
disabling), duodenal ulcer (20 percent disabling), bilateral 
hearing loss (20 percent disabling), tinnitus (10 percent 
disabling), and bilateral pes planus with plantar fasciitis 
(10 percent disabling).  With consideration of the bilateral 
factor for his feet, the veteran's combined disability rating 
is 70 percent.  This combined rating does meet the total 
schedular requirement for TDIU; however, he does not meet the 
criteria that at least one disability be ratable at 40 
percent or more.  As such, he is not eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).  The veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at 
hand involves a determination as to whether there are 
circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993). 
 
In addressing the extraschedular issue, the Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 70% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  The schedular 
criteria contemplate compensating a veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1.

After careful review of the record, the Board concludes that 
further information is needed to determine whether the 
veteran's service-connected disabilities render him 
unemployable.  Moreover, since he does not meet the 
extraschedular percentage requirements of 38 C.F.R. § 4.16, 
the veteran's claim should be referred to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  

The veteran's service-connected disabilities were evaluated 
in January 2007.  At such time, the examining physician found 
that the veteran's service-connected left knee disability and 
bilateral pes planus and plantar fasciitis severely impacts 
the veteran's ability to participate in physical activities 
such as exercise or sports.  Moreover, it was noted that the 
veteran demonstrated poor propulsion as a result of his left 
knee, he was unable to stand more than fifteen to thirty 
minutes, and he was unable to walk more than a few yards.  

The above evidence is relevant because at present the only 
information regarding the veteran's employment history is 
that he was previously a farmer, a job that requires a great 
deal of physical capacity.  Certainly it appears that the 
veteran's service-connected disabilities may significantly 
impact his ability to perform the duties of a farmer.  
However, the record also shows that the veteran has a number 
of nonservice-connected disabilities, including right knee 
arthritis, bilateral hip arthritis, coronary artery disease, 
cataracts, macular degeneration, and diabetes mellitus, which 
might also be responsible for some of his inabilities to 
perform physical tasks.  

The January 2007 VA examination report reflects that the 
examiner was unaware of the purpose of the examination and, 
therefore, no opinions were rendered as to whether the 
veteran's service-connected disabilities alone rendered him 
unable to obtain and sustain gainful employment.  
Furthermore, the veteran has not yet provided VA with a 
complete employment history, only that he previously worked 
as a farmer and in construction.  In order to aid VA in its 
determination, the veteran should be asked to provide a 
complete educational and occupational background.  Then, a 
new examination should be provided which expressly asks the 
examiner to focus solely on the veteran's service-connected 
disabilities and their impact on his occupational abilities, 
both for physical/manual labor, and sedentary labor.  
Finally, the expanded record should be referred to the 
Director, Compensation and Pension Service for extraschedular 
consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide a complete educational and 
occupational background that lists all of 
his education (elementary, high school, 
university, technical, apprenticeship) as 
well as any employment since discharge 
from service (not just his most recent 
employment as a farmer).  

2.  Schedule the veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.  The claims folder 
must be made available to the examiner and 
the examination report should reflect that 
it was reviewed in conjunction with the 
examination.  The examiner should describe 
in detail the symptomatology associated 
with the veteran's service-connected left 
knee arthritis, status post-total 
arthroscopy, duodenal ulcer, bilateral 
hearing loss, tinnitus, and bilateral pes 
planus with plantar fasciitis, and the 
impact such symptomatology has on the 
veteran's industrial adaptability.  The 
examiner is directed to evaluate each 
service-connected disability for the 
specific purpose of assessing its relative 
degree of industrial impairment, in light 
of the veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of the 
veteran's service-connected disorders and 
whether sedentary employment is feasible.  
Finally, the examiner should render an 
opinion as to whether the veteran's 
service-connected disabilities, and only 
his service-connected disabilities, render 
him unable to obtain or maintain 
substantially gainful employment.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

3.  Following completion of the above, and 
other necessary development, refer the 
issue of whether the veteran is entitled 
to TDIU on an extraschedular basis to the 
Director of the Compensation and Pension 
Service.  If TDIU remains denied, provide 
the veteran and his representative, if 
any, with a supplemental statement of the 
case.  Subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

4.  Review the claims file and determine 
whether any notice or development is 
required as to the issue of entitlement to 
service connection for a lumbar spine 
disability, including arthritis, as 
secondary to bilateral pes planus and 
plantar fasciitis and/or left knee 
arthritis, status post-total arthroscopy.  

5.  Following completion of the above, and 
any other necessary development, 
readjudicate the veteran's claim of 
entitlement to service connection for a 
lumbar spine disability, including 
arthritis, as secondary to bilateral pes 
planus and plantar fasciitis and/or left 
knee arthritis, status post-total 
arthroscopy.  If the benefits sought on 
appeal remain denied, provide the veteran 
and his representative, if any, with a 
supplemental statement of the case.  
Subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


